Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 December 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “Hybrid Riser system” and “Hybrid Riser”; and reference character “12” has been used to designate both “connector” and “connector parts”.  

The drawings are objected to because:
The markings in Figs. 01 - 03, 05, and 07 are too dark and blurry for Examiner to distinguish between the various structural elements shown in the drawings.
Each figure should only include one view.  For example, Fig. 2 contains two views.  Each view should be shown as a separate figure and be assigned a unique figure ID (i.e. Figs. 02A and 02B).  The specification should also be amended accordingly.  Figs. 05 and 06 also contain multiple views.
Regarding Fig. 03, it is unclear what the unlabeled, inverted T-shaped shading represents.
In Fig. 06, it is unclear as to which structural element reference character “10B” refers.  Examiner recommends using a lead line to indicate the structural element to which reference character “10B” refers.
The reference characters in Fig. 07 are illegible.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it refers to the purported merits and speculative applications of the invention.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In line 1 of paragraph 0004, “Risers” should not be capitalized.
In line 9 of paragraph 0018, “Structure” should not be capitalized.
Examiner recommends removing all bold print from the specification except for the title and section headings.  For example, Examiner suggests changing “direct” as recited in line 2 of paragraph 0001 to “direct”.
In line 1 of paragraph 0033, “table” should be capitalized.
Appropriate correction is required.
Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities:  
Regarding claim 1, the abbreviation “LRTA”, as recited in line 2, should be defined at least once in the claims.

In line 13 of claim 1, “the” should be inserted before “composite risers”.
In line 5 of claim 2, the trade name “Kevlar” should be followed by a trademark symbol.
In line 14 of claim 6, “a tugboat” should be changed to “the tugboat”.
Regarding line 25 of claim 6, Examiner notes that claims should not include nouns in possessive form.  Therefore, the term guides’ should be changed to guides.
The claims should not include parenthesis around claim limitations.  For example, in line 25 of claim 6, the parenthesis before “without” should be deleted.  Similar changes should be made in lines 26, 41, 43, and 44.
Regarding claim 6, Examiner notes that each claim should be written as a single sentence, starting with a capital letter and ending with a period.  Therefore, the first term of each subsection should be a lowercase letter (i.e. “a.  Arrangement” should be changed to “a.  arrangement”).  Similar changes should be made in each subsection (subsections a - m).  
Regarding claim 6, Examiner notes that each method step should be written in gerund form.  For example, it appears that “Arrangement” as recited in line 3 should be changed to “arranging”.  The entire claim 6 should be reviewed and similar changes should be made, where appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The use of the terms “its” and “it” as recited in claims 1 and 6 render the claim(s) indefinite because it is unclear as to which structural element(s) or limitation(s) the terms are referring.  Structural elements or limitations should always be referred to by name.
Regarding claim 2, the phrase “where parts and, once joined” as recited in lines 3 - 4 is confusing because it is unclear as to which parts the phrase is referring.
Regarding claims 3 and 5 - 7, the term "such" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the use of the term “When” as recited in line 22 renders the claim indefinite because “when” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 6:  “the flexible jumpers”
Claim 1, lines 15 – 16:  “the proper connection position”
Claim 3, line 2:  “the fact” and “the tubular pass-through members”
Claim 3, line 5:  “the passage”
Claim 3, line 7:  “the passing”
Claim 4, line 2:  “the radius”
Claim 4, line 3:  “the minimum bending radius” and “the riser”
Claim 4, line 4:  “the arch length”

Claim 5, line 3:  “the connector part”
Claim 5, lines 3 - 4:  “the connector part”
Claim 5, lines 4 – 5:  “the connecting axis”
Claim 6, line 3:  “the welding station”
Claim 6, lines 3 – 4:  “the first section”
Claim 6, line 5:  “the welding”
Claim 6, lines 5 – 6:  “the welding inspection station”
Claim 6, line 6:  “the weld”
Claim 6, line 7:  “the weld repair station”
Claim 6, lines 8 - 9:  “the welding joint lining station”
Claim 6, line 11:  “the tensioner”
Claim 6, line 12:  “the tug boat”
Claim 6, lines 13 – 14:  “the offshore launch ramp”
Claim 6, line 14:  “the next 12 m pipe”
Claim 6, line 16:  “the position”
Claim 6, line 17:  “the internal parts” and “the riser”
Claim 6, line 18:  “the assembly station”
Claim 6, line 19:  “the new pipe”
Claim 6, line 23:  “the core”
Claim 6, lines 24 – 25:  “the internal parts”
Claim 6, line 25:  “the limiting bending structure”
Claim 6, line 31:  “the repetition”
Claim 6, line 32:  “the design assumptions”

Claim 6, line 38:  “the pass-through tubular members” and “the outer parts”
Claim 7, line 2:  “the tubular pass-through members”
Claim 7, line 4:  “the passage”
Claim 7, line 7:  “the passing”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thiebaud et al. (US 6,321,844) in view of Pionetti (US 9,115,543) and Pedersen (CA 2454407).  Thiebaud discloses a . 
Allowable Subject Matter
Claims 2 - 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/15/2021